UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 14-4537


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ARCHIE LARUE EVANS,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence. R. Bryan Harwell, District Judge.
(4:12-cr-00575-RBH-1)


Submitted:   June 29, 2015                    Decided:    July 8, 2015


Before KING and    KEENAN,   Circuit    Judges,   and   DAVIS,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Jessica Salvini, SALVINI & BENNETT, LLC, Greenville, South
Carolina, for Appellant.   William E. Day, II, Assistant United
States Attorney, Florence, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Pursuant to a written plea agreement, Archie LaRue Evans

pled guilty to one count of mail fraud, in violation of 18

U.S.C. § 1341 (2012), and one count of conspiracy to structure

transactions      with     a    financial        institution      to     evade      currency

reporting requirements, in violation of 18 U.S.C. § 371 (2012).

The district court sentenced Evans to 84 months in prison, a

slight downward variance from the 87 to 108-month Sentencing

Guidelines range.         Evans timely appealed.

       Evans’    counsel       has   filed     a   brief    pursuant        to    Anders    v.

California,      386    U.S.     738   (1967),       stating      that      there    are    no

meritorious grounds for appeal, but asserting that Evans did not

knowingly       and    voluntarily       waive       his   right       to    appeal,       and

questioning the reasonableness of Evans’ sentence.                           Counsel also

advances claims of ineffective assistance of trial counsel and

prosecutorial         misconduct.        For       the   reasons    that         follow,    we

affirm.

       As a preliminary matter, Evans’ plea agreement contained a

waiver-of-appellate-rights provision.                      However, the Government

has not asserted the appellate waiver as a basis for dismissing

this   appeal     and    we    decline    to       sua   sponte    enforce        appellate

waivers.    See generally, United States v. Blick, 408 F.3d 162,

168 (4th Cir. 2005) (citing United States v. Brock, 211 F.3d 88,



                                             2
90 n.1 (4th Cir. 2000)).             We therefore need not consider whether

Evans knowingly and voluntarily waived his right to appeal.

       We   next     review   Evans’       sentence      for      both        procedural    and

substantive        reasonableness          “under        a    deferential          abuse-of-

discretion standard.”            Gall v. United States, 552 U.S. 38, 41

(2007).      We must “ensure that the district court committed no

significant        procedural       error,       such        as     .     .    .   improperly

calculating[] the Guidelines range.”                    Id. at 51.            If there is no

significant procedural error, we then consider the sentence’s

substantive        reasonableness           under        “the           totality     of     the

circumstances, including the extent of any variance from the

Guidelines range.”            Id.     We presume that a sentence below a

properly     calculated       Guidelines         range       is   reasonable.            United

States v. Louthian, 756 F.3d 295, 306 (4th Cir. 2014), cert.

denied, 135 S. Ct. 421 (2014).                      A defendant can rebut this

presumption only “by showing that the sentence is unreasonable

when    measured       against      the    [18     U.S.C.]          §    3553(a)    [(2012)]

factors.”      Id.     After reviewing the presentence report and the

sentencing transcript, we conclude that Evans’ below-Guidelines

sentence is both procedurally and substantively reasonable.

       Evans    also     asserts          that    both        his       privately-retained

attorney       and     the     court-appointed               public           defender     were

ineffective.         To succeed on a claim of ineffective assistance of

counsel,     Evans     must   show    that       (1)    counsel’s          performance      was

                                             3
constitutionally         deficient   and    (2)       such   deficient    performance

was prejudicial.           Strickland v. Washington, 466 U.S. 668, 687

(1984).        To    satisfy      the      performance         prong,     Evans        must

demonstrate that counsel’s performance fell below an objective

standard of reasonableness under prevailing professional norms.

Id.   at    688.     The    prejudice      prong      is     satisfied,       within    the

context of a guilty plea, if Evans can demonstrate “a reasonable

probability that, but for counsel’s errors, he would not have

pleaded guilty and would have insisted on going to trial.”                             Hill

v. Lockhart, 474 U.S. 52, 59 (1985).

       Unless an attorney’s ineffectiveness conclusively appears

on    the   face    of   the   record,     such       claims    are     not    generally

addressed on direct appeal, United States v. Benton, 523 F.3d

424, 435 (4th Cir. 2008), but rather should be raised in a

motion brought pursuant to 28 U.S.C. § 2255 (2012), in order to

permit sufficient development of the record.                      United States v.

Baptiste, 596 F.3d 214, 216 n.1 (4th Cir. 2010).                          Because the

record does not conclusively establish ineffective assistance of

counsel, we conclude that Evans should raise these claims, if at

all, in a § 2255 motion.

       Finally,     Evans      contends        that    prosecutorial          misconduct

occurred throughout the proceedings.                   We find no support in the

record for his claims.



                                           4
     In     accordance     with    Anders,     we   have   reviewed     the   entire

record in this case and have found no meritorious issues for

appeal. *      We therefore affirm Evans’ convictions and sentence.

This court requires that counsel inform Evans, in writing, of

the right to petition the Supreme Court of the United States for

further review.         If Evans requests that a petition be filed, but

counsel believes that such a petition would be frivolous, then

counsel     may   move    in    this   court   for   leave    to     withdraw      from

representation.         Counsel’s motion must state that a copy thereof

was served on Evans.           We dispense with oral argument because the

facts    and   legal     contentions     are   adequately     presented       in    the

materials      before    this    court   and   argument      would    not   aid     the

decisional process.

                                                                            AFFIRMED




     * Evans filed a pro se supplemental brief asserting numerous
challenges to his guilty plea and sentence.     We have reviewed
Evans’ pro se supplemental brief and conclude that he is not
entitled to relief on any of the claims raised.



                                          5